Citation Nr: 0011401	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-24 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In April 1999, the Board remanded this issue for further 
development. The RO, after readjudicating the claim based on 
the requested development, continued its denial of the 
veteran's service connection claim.  The case has returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The stressors used to diagnose post-traumatic stress 
disorder, which are related to service, have not been 
verified.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran asserts that the following in-service events 
caused him to develop post-traumatic stress disorder.  

? When he arrived in the Republic of Vietnam in June 1971 
bombs were exploding "all the time," and they did not 
stop until he was sent back to the United States.  

? While with the 34th Engineer Battalion, on or about June 
20, 1971, he rode shotgun in order to keep "the enemy off 
the truck" he was riding, however, "it was impossible."  
This incident was not recorded to his knowledge, however, 
he refers to one person (S.C.) who knew about it, and 
another (M.G.) who heard him talk about it.  In a similar 
situation, the enemy "swarmed the ferry" where he and his 
battalion were located. 

? In June 1971 he reportedly saw a dead Vietnamese civilian 
wrapped in a plastic bag with maggots eating away his 
stomach.  

? In July 1971 he reportedly saw villagers eating maggots 
out of a pig's stomach.  

? In August 1971, a friend was reportedly killed by an enemy 
sniper.  

? Around October 1971, the veteran arrived in Tra Vihn where 
an enemy mortar shell had hit three days before.

? Around November 19, 1971, his sergeant (C.V.W.) reportedly 
threatened to kill him with "a beret."  An "E7 and an 
SP4 witnessed this."  A medic prescribed him an 
antidepressant.  The veteran was afraid to sleep because 
he was afraid that his sergeant would kill him.  The 
sergeant was transferred out several weeks later.  

? On or about November 20, 1971, while traveling to a Saigon 
hospital, he was "taken prisoner," "held him for several 
days," and forced to write bad checks at US military 
facilities at gun point.

? While with Second Platoon, "C' Company, 36th Engineer 
Battalion, in December 1971 the enemy reportedly fired on 
him for two hours while in a guard tower near Tra Vihn.  
There were no casualties, but he was afraid of dying.  

? Around December 1971, he was prepared for combat.

? In December 1971, an unnamed comrade was killed by 
friendly fire.

? In early February 1972, a red alert siren sounded when he 
was standing out in the open.  He recalled being stationed 
in Long Bihn at the time with the 15th Engineer Company, 
31st Engineer Battalion.

A review of the evidence reveals that the veteran served in 
Vietnam from June 1971 to February 1972.  His military 
occupational specialty was vehicle driver.  He did not 
receive the Purple Heart, or any award for valor or service 
in combat. 

The appellant's service medical records reveal absolutely no 
complaints or findings pertaining to PTSD.  The service 
medical records do note a history of six or seven episodes of 
bizarre behavior in January 1972 that were associated with 
excessive drinking.  Psychological examination at the time 
revealed no evidence of psychopathology.

Postservice the veteran was hospitalized at a VA Medical 
Center in November 1993 for treatment of nervousness, and a 
violent temper.  A diagnosis of PTSD was not entered.

Following a VA examination a March 1994 examiner found no 
evidence of post-traumatic stress disorder.

A January 1996 VA outpatient treatment record diagnosed the 
veteran with post-traumatic stress disorder.  The examiner 
did not relate the diagnosis to a specific stressor, however, 
and no verified inservice stressor was discussed.

A May 1996 VA psychological evaluation concluded that that 
given the appellant's history of being abused as a child he 
was at risk for developing PTSD.

In January 1997, a VA examiner concluded that the evidence 
was insufficient to support a diagnosis of post-traumatic 
stress disorder.  The examiner reviewed the file and noted 
that the diagnoses found in the VA outpatient treatment 
records did not cite any specific stressors.

In January 1998, a VA examiner diagnosed post-traumatic 
stress disorder.  He based the diagnosis on the veteran's 
self provided description of being trapped in a guard tower 
while enemy soldiers shot at him.  He explained that he had 
to lie flat on the floor of the tower until the shooting 
stopped.  The examiner did not reference any credible 
supporting evidence which corroborated the history provided 
by the veteran.

In July 1999, the USASCRUR reported that a United States Army 
Criminal Investigation Command (USACIDC) Report of 
Investigation verified that the veteran was apprehended by 
Military Police for uttering worthless checks.  It also noted 
that a copy of the report could be obtained from the United 
States Army Crime Records Center.  

The USASCRUR also included a 1971 unit history submitted by 
the 159th Engineer Group that documented that the 36th 
Engineer Battalion was attached to the 159th Engineer Group.  
The history also documented the unit's mission, activities, 
and areas of operation, to include Tra Vinh, Vinh Long, and 
Long Binh.  Also enclosed were Operational Reports-Lessons 
Learned submitted by the 34th Engineer Battalion, the 34th 
Engineer Group and the 36th Engineer Battalion for the period 
from May to October 1971.  These reports documented the 
unit's mission, activities and areas of operation, which also 
included Vinh Hung.  The reports documented a convoy ambush 
in August 1971, which resulted in one U.S. casualty.  The 
documents show that the 34th and 36th Engineer Battalions, as 
well as the 34th Engineer group did not participate in combat 
support operations during this period.  

The Daily Staff Journals submitted by the 159th Engineer 
Group for the first week in February 1972 reveal that Long 
Binh Post was on red alert on February 7, 1972.

The records show two intentional homicides from November to 
December 1971.  A unit roster from the 1971 Morning Reports, 
DA Form 1, submitted by the 36th Engineer Battalion verifies 
that Staff Sergeant C.V.W was assigned to the unit.

In September 1999, another VA examiner diagnosed the veteran 
with post-traumatic stress disorder.  In an October 1999 
addendum, this examiner cited the following stressors as the 
cause of the veteran's post-traumatic stress disorder.  
First, when the veteran first arrived in the Republic of 
Vietnam in June 1971, he described seeing maggots eating the 
remains of dead Vietnamese civilians who were strewn along 
the side of the road.  Second, the reported experience in 
Saigon in November 1971 when the veteran was "held prisoner 
by the enemy."  The veteran recalled that they held guns to 
his head.

Analysis

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 
U.S.C.A. § 1110. 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304 (f).  If the veteran did not serve in combat credible 
supporting evidence that the claimed stressor actually 
occurred is necessary.  Id.

A diagnosis of post-traumatic stress disorder may be flawed 
if it is predicated on a rendition of events that is 
unsupported by the record.  As the Court has had occasion to 
note, the Board is entitled to be skeptical of a diagnosis of 
post-traumatic stress disorder rendered many years following 
service based solely on a history related by the veteran, as 
the diagnosis can be no better than the facts alleged by him.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Reonal 
v. Brown, 5 Vet. App. 458, 460-461 (1993). (A medical opinion 
based upon an incomplete and inaccurate history is of no 
probative value.)   

In this case, the veteran's service medical and 
administrative records do not establish that he served in 
combat.  He served as a truck driver in Vietnam, he never 
awarded any combat decoration, and there is no credible 
evidence that the appellant personally participated in an 
event constituting an actual fight or encounter with a 
military foe, hostile unit or instrumentality.  Thus, his 
reported stressors must be corroborated.  In attempting to 
assist the veteran in corroborating his stressors, the RO has 
requested that he provide detailed information concerning his 
reported experiences in the Republic of Vietnam, and he 
provided a list of various events he claims occurred in 
service.  As is evident from the above list, he was generally 
vague with respect to specific details.  The information that 
he provided has, however, been submitted to the USASCRUR and 
a search for any possible documents to verify the events was 
performed. 

The records provided by USASCRUR, however, do not corroborate 
the stressors that the VA examiners used to base their 
diagnoses of post-traumatic stress disorder.  In other words, 
while two VA examiners have evaluated the veteran as having 
post-traumatic stress disorder due to service, these 
diagnoses were not based on credible evidence of the 
appellant's actual military history or associated with an 
evaluation of any claimed stressors based on all of the 
evidence.  See West v. Brown, 7 Vet. App. 70, 78 (1994).  For 
example, the January 1998 examiner based the diagnosis on the 
veteran being trapped in a tower while the enemy fired at 
him.  The Board notes, however, that there is no credible 
evidence establishing that this stressful event actually 
occurred.  

Furthermore, the July 1999 examiner based the diagnosis on 
two stressors, one was the unconfirmed dead bodies that he 
saw the first day he was in the Republic of Vietnam, and the 
other unconfirmed event was that the enemy "abducted him as 
a prisoner of war for two days in November 1971," and forced 
him to purchase goods with bad checks.  Again, there is no 
competent evidence establishing that these two stressful 
events occurred.  While USASCRUR indicated that the veteran 
actually did utter bad checks, and that a criminal report may 
be available from the United States Army Criminal 
Investigation Command, this report is not relevant because no 
examiner has ever diagnosed PTSD because the appellant wrote 
bad checks.  Thus, the Board finds that duty to assist does 
not require VA to obtain this criminal report because, even 
if obtained, it would make no difference in the result.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Finally, 
the veteran's service records and the records provided by 
USASCRUR fail to show that he was ever taken prisoner by 
enemy forces while in the Republic of Vietnam.  Accordingly, 
the Board finds that the veteran's reported stressor of being 
held prisoner by the enemy for two days to simply be not 
credible.

Therefore, the January 1998 and the September 1999 diagnoses 
provided by the VA examiner have no probative value because 
they were based on evidence that is not credible.  While an 
examiner can render a current diagnosis based upon an 
examination of the veteran, an opinion regarding the etiology 
of the underlying condition, without a thorough review of the 
record, can be no better than the facts alleged by the 
veteran.  Swann, 5 Vet. App. at 233.

Furthermore, the unit history and other documents pertaining 
to the time the veteran was stationed in the Republic of 
Vietnam do not corroborate any reported stressor.  Moreover, 
no medical examiner has diagnosed the veteran with post-
traumatic stress disorder due to any of these remaining 
stressors.  The absence of any credible evidence of the 
veteran personally engaging the enemy in any unit history or 
other document pertaining to this period is highly probative 
and casts grave doubt on the veracity of his "stressor 
stories."

With respect to the veteran's own statements asserting that 
his post-traumatic stress disorder is related to his service 
in the Republic of Vietnam, the Board observes that, while 
the appellant is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  In other words, the veteran 
cannot alone state that he has post-traumatic stress disorder 
because he served in the Republic of Vietnam.  There must be 
credible evidence that the stressor actually occurred.

Hence, the Board finds that the preponderance of the evidence 
is against the veteran's claim that he has post-traumatic 
stress disorder due to his period of military service.  The 
record is devoid of credible evidence of a diagnosis of post-
traumatic stress disorder based on credible evidence of an 
in-service stressor.  As indicated above, such evidence is 
inadequate to meet the requirements set forth in 38 C.F.R. 
§ 3.304(f).  The Board, therefore, finds that the 
preponderance of the evidence is against the claim for 
service connection for post-traumatic stress disorder.  
38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303; 3.304(f).

The claim is denied.  

In reaching this determination, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107.




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

